IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-30003
                           Summary Calendar
                          __________________


DR. MICHAEL FOX et al.,

                                       Plaintiffs-Appellants,

versus

UNITED STATES OF AMERICA,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 92-CV-1123
                        - - - - - - - - - -
                           July 26, 1996
Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The plaintiffs have filed a motion to dismiss their appeal

under Fed. R. App. P. 42(b).    IT IS ORDERED that the motion is

GRANTED, and the appeal is DISMISSED.    The Government's plea of

lack of subject-matter jurisdiction is rejected.    See Frantz v.

United States, 29 F.3d 222, 224 (5th Cir. 1994)("This court has

not required plaintiffs to specifically enumerate legal theories

of recovery in their administrative claims.").

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
No.
-2-